By the Court,
Lewis, J.
alone. The plaintiff is a Spaniard, and the defendants are French emigrants from the island of Cuba, forced away by the government—-A proclamation of the Spanish government compelling the French to leave the island, has directed their property to be confiscated and ordered the payment of *57Spanish creditors out of its proceeds. It is agreed, that the defendants had property confiscated to more than a sufficient amount to satisfy his Spa-anish creditors.
It is therefore, considered, that, as the government has by its act pointed out the mode in which the Spanish creditor should be paid, that mode should be first resorted to, before he could pursue the debtor in this country. And this principle is consonant to equity, justice and humanity.
Judgment reversed